NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0609n.06

                                           No. 13-5162
                                                                                       FILED
                          UNITED STATES COURT OF APPEALS                         Aug 07, 2014
                               FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk


 UNITED STATES OF AMERICA,                            )
                                                      )
          Plaintiff-Appellee,                         )
                                                      )      ON APPEAL FROM THE
                 v.                                   )      UNITED STATES DISTRICT
                                                      )      COURT FOR THE WESTERN
 RODNEY MONCRIEF SMITH,                               )      DISTRICT OF KENTUCKY
                                                      )
        Defendant-Appellant.                          )
 _______________________________________              )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )

BEFORE: BATCHELDER, Chief Judge; SILER and DONALD, Circuit Judges.

       ALICE M. BATCHELDER, Chief Judge. Appellant Rodney Moncrief Smith appeals

the district court’s denial of his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2). Appellant contends that he is entitled to a sentence reduction based on the new

mandatory minimum sentences for crack cocaine offenders contained in the Fair Sentencing Act

of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (“FSA”). He also argues that failing to apply the

FSA’s lowered minimum sentence violates his constitutional right to equal protection of the law

and his right to be free from cruel and unusual punishment. In United States v. Blewett, 746 F.3d
647 (6th Cir. 2013) (en banc), cert. denied, 134 S. Ct. 1779 (2014), we held that the FSA’s new

mandatory minimums do not apply retroactively, see id. at 649, and that their prospective

application does not violate an individual’s right to equal protection of the law or his right to be
13-5162
USA v. Rodney Moncrief Smith

free from cruel and unusual punishment, see id. at 658–60. Our decision in Blewett governs the

disposition of this appeal, and we AFFIRM the district court’s denial of Appellant’s motion

based on our reasoning in Blewett.




                                              2